Case: 19-10337    Date Filed: 09/16/2019   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10337
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:18-cr-60244-BB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

DONALD RIVERA-LOPEZ,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 16, 2019)

Before WILSON, NEWSOM and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-10337     Date Filed: 09/16/2019   Page: 2 of 5


      Donald Rivera-Lopez appeals his 30-month sentence for illegally reentering

the United States after previously being removed. He argues that his sentence was

substantively unreasonable because the district court failed to adequately consider

his political asylum claim as a mitigating factor and because the court should have

given that claim more weight. Finding no abuse of discretion, we affirm.

                                          I

      Rivera-Lopez pleaded guilty to one count of being found in the United

States after having been previously removed, in violation of 8 U.S.C. § 1326(a) and

(b)(2). Rivera-Lopez, a Nicaraguan national, has been removed from the United

States on three prior occasions. He also has three prior felony convictions for grant

theft. At his sentencing hearing, Rivera-Lopez sought a variance from the

recommended Sentencing Guidelines range of 27 to 33 months’ imprisonment. He

argued that he had been forced to leave Nicaragua due to political strife and was

therefore seeking asylum. An asylum officer made an initial determination that

Rivera-Lopez presented a reasonable and credible fear of persecution if he returned

to Nicaragua—Rivera-Lopez consequently requested a reduced sentence of 18

months’ imprisonment.

      The government recommended a sentence of 30 months’ imprisonment, in

the middle of the Sentencing Guidelines range. The district court then imposed the

government’s requested sentence, citing Rivera-Lopez’s criminal history and

                                         2
                 Case: 19-10337    Date Filed: 09/16/2019   Page: 3 of 5


illegal entries as justification, while also acknowledging the merits of his potential

claim for asylum. Rivera-Lopez now appeals that sentence as substantively

unreasonable, arguing that the district court inadequately considered his asylum

claim.

                                            II

         We review the reasonableness of a sentence “under a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). The party

challenging the sentence “bears the burden of establishing that the sentence is

unreasonable in the light of both that record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam), abrogated

on other grounds by Rita v. United States, 551 U.S. 338 (2007).

         The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need “to reflect the seriousness of the offense, to promote respect for the law, .

. . to provide just punishment for the offense,” deter criminal conduct, and protect

the public from the defendant’s future criminal conduct. 18 U.S.C.

§ 3553(a)(2)(A)–(C). Additionally, the court must consider “the nature and

circumstances of the offense and the history and characteristics of the defendant,”

as well as the applicable Sentencing Guidelines range. Id. § 3553(a)(1), (4). When

a district court considers the § 3553(a) factors, it need not “state on the record that


                                            3
               Case: 19-10337     Date Filed: 09/16/2019    Page: 4 of 5


it has explicitly considered each” factor or discuss the role each played in the

sentencing decision. Talley, 431 F.3d at 786 (citation omitted). Rather, we have

held that “an acknowledgment by the district court that it has considered the

defendant’s arguments and the factors in section 3553(a) is sufficient.” Id.

      The weight given to any § 3553(a) factor is “committed to the sound

discretion of the district court.” United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007) (citation omitted). We will remand for resentencing only if we are

definitively and firmly convinced “that the district court committed a clear error of

judgment” and reached a sentence lying “outside the range of reasonable sentences

dictated by the facts of the case.” Id. (citation omitted). “A district court abuses its

discretion when it (1) fails to afford consideration to relevant factors that were due

significant weight, (2) gives significant weight to an improper or irrelevant factor,

or (3) commits a clear error of judgment in considering the proper factors.” United

States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quoting United

States v. Campa, 459 F.3d 1121, 1174 (11th Cir. 2006) (en banc)).

      The sentencing court’s findings of fact “may be based on evidence heard

during trial, facts admitted by a defendant’s plea of guilty, undisputed statements

in the presentence report, or evidence presented at the sentencing hearing.” United

States v. Wilson, 884 F.2d 1355, 1356 (11th Cir. 1989). While “we do not

automatically presume a sentence within the guidelines range is reasonable, we”


                                           4
              Case: 19-10337     Date Filed: 09/16/2019    Page: 5 of 5


generally expect such a sentence to be so. United States v. Hunt, 526 F.3d 739,

746 (11th Cir. 2008) (quoting Talley, 431 F.3d at 788).

      Here, the district court did not abuse its discretion by imposing a 30-month

sentence. The sentence was in the middle of the Sentencing Guidelines range, and

the district court adequately considered and weighed Rivera-Lopez’s potential

political asylum claim, his prior illegal reentries and felony convictions, and other

relevant factors in choosing the sentence. The district court had the discretion to

give greater weight to Rivera-Lopez’s reentries and convictions than to his asylum

claim. The sentence, therefore, was substantively reasonable.

      AFFIRMED.




                                          5